DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/414,573 for CLAMPING DEVICES, filed on 6/16/2021.  Claims 1-16 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 313.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "a clamping device for mounting at least least one electrical conductor...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a clamping device," the electrical conductor being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said electrical conductor."
The problem arises when the is positively recited within the body of the claim, such as, " wherein the at least one electrical conductor comprises a plurality of electrical conductors..."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a device and a conductor are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the device or the device in combination with the conductor.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the device alone or the combination of the device and the conductor.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the 
Claim 9 recites the limitation "the respective" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 contains the term regarding “at least eight” but the term has no method of measurement  Clarification is requested.  Claims 15-16 are rejected for the same reasons as dependent on claim 14. 
Claim 14 recites the limitation "the outer diameter" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 15-16 are rejected for the same reasons as dependent on claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dannenberg (U.S. Pat. 9,601,241).
Regarding claim 1, as best understood, Dannenberg teaches a clamping device for mounting at least one electrical conductor to a structure, the clamping device comprising: a first clamping body and a second clamping body mountable together for holding the at least one electrical conductor therebetween, each one of the first and second clamping bodies being provided with a clamping face having at least one recess thereon, the at least one recess of the first clamping body and the at least one recess of the second clamping body forming together at least one damping aperture extending through the clamping device when the first and second clamping bodies are secured together; and at least one damping device mountable around the at least one electrical conductor and insertable within the at least one damping aperture for holding in position the at least one electrical conductor, the at least one damping device having a predetermined resilience enabling to absorb relative movements between the first and second clamping elements bodies and the at least one electrical conductor.











[AltContent: textbox (1st clamping body)]
[AltContent: textbox (1st recess)]
    PNG
    media_image1.png
    419
    334
    media_image1.png
    Greyscale
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (1st damping body)]
[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (2nd damping body)]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (lips)][AltContent: arrow]

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (2nd clamping body)]
[AltContent: textbox (2nd recess)]


Regarding claim 2, as best understood, Dannenberg teaches the device of claim 1, wherein at least one recess of the first clamping body comprises a single first recess, the at least one recess of the second clamping body comprises a single second recess, and the at least one damping aperture comprises a single damping aperture.
Regarding claim 3, as best understood, Dannenberg teaches the device of claim 2, wherein the at least one damping device comprises a first damping body insertable into the single first recess of the first clamping body and a second damping body insertable into the single second recess of the second clamping body.

Regarding claim 5, as best understood, Dannenberg teaches the device of claim 3, wherein the first damping body comprises a first pair of lips for receiving the first clamping body therebetween, and the second damping body comprises a second pair of lips for receiving the second clamping body therebetween.
Regarding claim 10, as best understood, Dannenberg teaches the device of claim 1, wherein the at least one damping device is made of rubber.
Regarding claim 12, as best understood, Dannenberg teaches the device of claim 1, wherein the at least one electrical conductor comprises at least one bus bar conductor (250).
Regarding claim 13, as best understood, Dannenberg teaches the device of claim 12, wherein the at least one bus bar conductor has a tubular shape.
Claim(s) 1, 6-8, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayman (U.S. Pat. 2,356,318).
Regarding claim 1, as best understood, Hayman teaches a clamping device for mounting at least one electrical conductor to a structure, the clamping device comprising: a first clamping body and a second clamping body mountable together for holding the at least one electrical conductor therebetween, each one of the first and second clamping bodies being provided with a clamping face having at least one recess thereon, the at least one recess of the first clamping body and the at least one recess of the second clamping body forming together at least one damping aperture extending through the clamping device when the first and second clamping bodies are secured together; and at least one 

[AltContent: textbox (1st damping body)][AltContent: textbox (1st clamping body)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (recesses)][AltContent: arrow][AltContent: textbox (damping device)]
    PNG
    media_image2.png
    213
    329
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow]

[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (2nd clamping body)]

[AltContent: textbox (2nd damping body)]


Regarding claim 6, as best understood, Hayman teaches the device of claim 1, wherein the at least one electrical conductor comprises a plurality of electrical conductors, the at least one recess of the first clamping body comprises a plurality of first recesses, the at least one recess of the second clamping body comprises a plurality of second recesses, and the at least one damping aperture comprises a plurality of damping apertures  (See figure above).
Regarding claim 7, as best understood, Hayman teaches the device of claim 6, wherein the at least one damping aperture comprises a plurality of hollow damping bodies each for receiving a 
Regarding claim 8, as best understood, Hayman teaches the device of claim 7, wherein each one of the plurality of hollow damping bodies is provided with a pair of lips (20) for receiving the first clamping body and the second clamping body therebetween.
Regarding claim 10, as best understood, Hayman teaches the device of claim 1, wherein the at least one damping device is made of rubber (page 1, col. 2, lines 42-44).
Regarding claim 12, as best understood, Hayman teaches the device of claim 1, wherein the at least one electrical conductor comprises at least one bus bar conductor (conduit).
Regarding claim 13, as best understood, Hayman teaches the device of claim 12, wherein the at least one of the at least one bus bar conductor has a tubular shape (in order to fit into the seats).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman (U.S. Pat. 2,356,318) in view of Kataoka et al. (U.S. Pat. 8,267,357).
Regarding claim 9, as best understood, Hayman teaches the device of claim 7, but does not teach that each one of the plurality of hollow damping bodies is provided with a slit extending along a length thereof for allowing insertion of the respective one of the plurality of electrical conductors therein.  Kataoka, however, teaches a plurality of hollow damping bodies that are provided with a slit extending along a length thereof for allowing insertion of the respective one of the plurality of electrical conductors therein (Fig. 4) in order to extend electric cables therethrough.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct each one of the plurality of hollow damping bodies provided in one piece with a slit extending along a length thereof for allowing insertion of the respective one of the plurality of electrical conductors therein as an alternate shape for providing access to an interior of the damping bodies to reduce installation time and loss of parts, and further, forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman (U.S. Pat. 2,356,318) in view of Feige et al. (U.S. Pub. 2015/0121676).
Regarding claim 11, as best understood, Hayman teaches the device of claim 10, but does not teach that at least one damping device is made of Ethylene Propylene Diene Monomer (EPDM) rubber.  Feige, however, teaches that at least one damping device is made of Ethylene Propylene Diene Monomer (EPDM) rubber in order to provide an elastomeric plastic material for extending electric cables therethrough.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct at least one damping device made of Ethylene Propylene Diene Monomer (EPDM) rubber in order to allow for flexibility in supporting the electrical conductors.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannenberg (U.S. Pat. 9,601,241) in view of Feige et al. (U.S. Pub. 2015/0121676).
Regarding claim 11, as best understood, Dannenberg teaches the device of claim 10, but does not teach that at least one damping device is made of Ethylene Propylene Diene Monomer (EPDM) rubber.  Feige, however, teaches that at least one damping device is made of Ethylene Propylene Diene Monomer (EPDM) rubber in order to provide an elastomeric plastic material for extending electric cables therethrough.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct at least one damping device made of Ethylene Propylene Diene Monomer (EPDM) rubber in order to allow for flexibility in supporting the electrical conductors.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman (U.S. Pat. 2,356,318)
Regarding claim 14, as best understood, Hayman teaches a clamping device (see figure above) for attaching a plurality of tubular electrical conductors to a structure, the clamping device comprising: a first clamping body and a second clamping body mountable together for holding the plurality of tubular electrical conductors therebetween, each one of the first and second clamping bodies being provided with a clamping face having a predetermined shaped surface defining a plurality of apertures (111) extending through the clamping device when the first and second clamping bodies are secured together, each one of the plurality of apertures being adapted for receiving a respective one of the plurality of tubular electrical conductors; but does not teach that a ratio between an outer diameter and a wall thickness of the electrical conductors being equal to at least eight and the plurality of apertures being located so that a distance between centers of two adjacent ones of the tubular electrical conductors being equal to at least 2.5 times the outer diameter of the tubular electrical conductors.  It would have been obvious, however, to one of ordinary skill in the art, before the effective filing date of the claimed 
Regarding claim 15, as best understood, Hayman teaches the device of claim 14, wherein the recesses apertures of the first clamping body and the recesses apertures of the second clamping body are located so that the apertures are arranged in one of a triangular arrangement, a linear arrangement and a square arrangement.
Regarding claim 16, as best understood, Hayman teaches the device of claim 14, further comprising at least one damping device provided with a plurality of conductor receiving holes each for receiving a respective one of the tubular electrical conductors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2007/0102184, 2021/0222800, USP 3531071, 3216683, 3180598 (clamping device with apertures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 16, 2022